DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 1/26/2022, is acknowledged. Claims 1, 2 and 4 are amended.  No new matter is present. Claims 1-12 are currently pending.
Response to Arguments
Applicant’s arguments, filed 1/26/2022, with respect to the rejection of claims 1-12 under 35 U.S.C. 112(b) and under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  In particular, the claim 1 has been amended to require additional structure, “a binder surface around a die cavity of a sheet metal forming die.”  Such structure further limits the orientation of the claimed metal tracks which are required to extend longitudinally in a direction that maintains an orientation normal to a local metal flow direction during a sheet metal forming operation with the forming die.  Sancho Diaz in view of Asnafi fail to teach a method of forming hardened metal tracks with such an orientation on a sheet metal forming die having a binder surface around a die cavity.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of laser heat treatment of surface hardening a binder surface around a die cavity of a  sheet metal forming die, the method comprising scanning a laser beam along spaced apart side-by-side laser tracks to form corresponding spaced apart side-by-side hardened metal tracks across the binder surface of the forming die, with each hardened metal track extending longitudinally in a direction that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN A HEVEY/Primary Examiner, Art Unit 1735